Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 33




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION
                                            CASE NO.:
                                 AT LAW AND IN ADMIRALTY
 KATHRYN BAKER,

        Plaintiff
 v.
 NCL AMERICA, LLC, d/b/a
 NCL AMERICA, NCL AMERICA INC. and
 NORWEGIAN CRUISE LINE;
 NCL (BAHAMAS) LTD d/b/a
 NORWEGIAN CRUISE LINE,

        Defendants.
 _________________________________/

                                 COMPLAINT FOR DAMAGES
        The Plaintiff, KATHRYN BAKER (hereinafter “Plaintiff” or “BAKER”), hereby sues the

 Defendants, NCL AMERICA, LLC d/b/a NCL AMERICA, NCL AMERICA INC. and

 NORWEGIAN CRUISE LINE; and NCL (BAHAMAS) LTD. d/b/a NORWEGIAN CRUISE

 LINE (collectively referred to herein as “NCL”) and files this Complaint for Damages and says:

                             THE PARTIES AND JURISDICTION
        1.      This is an action for damages which exceed $75,000 exclusive of interest, costs,

 and attorney’s fees.

        2.      THE PLAINTIFF. The Plaintiff, KATHRYN BAKER (hereinafter “KATHRYN

 BAKER”), is sui juris and is a citizen and resident of Chicago, Illinois.

        3.      THE DEFENDANTS. The Defendant NCL AMERICA, LLC, d/b/a NCL

 AMERICA, NCL AMERICA INC. and NORWEGIAN CRUISE LINE, is incorporated outside of


                                                  1
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 33




 the state of Florida, but does business in the State of Florida, and at all times material hereto was

 and is doing business in Miami Dade County, Florida. At all times material hereto the Defendant

 owned and/or operated the cruise ship on which the subject negligence occurred.

        4.      The Defendant, NCL (BAHAMAS) Ltd., A Bermuda Company d/b/a Norwegian

 Cruise Line is incorporated outside of the state of Florida, but does business in the State of Florida,

 and at all times material hereto was and is doing business in Miami Dade County, Florida. At all

 times material hereto the Defendant owned and/or operated the cruise ship on which the subject

 negligence occurred.

        5.      Hereinafter the Defendants will be referred to collectively as “NCL” or

 “Defendants” or “the cruise line”.

        6.      FEDERAL SUBJECT MATTER JURISDICTION. Federal subject matter

 jurisdiction arises under and is by virtue of Diversity of Citizenship pursuant to 28 U.S.C. § 1332,

 as this is a civil action where the matter in controversy exceeds the sum or value of $75,000

 exclusive of interest and costs, and is between citizens of different States and/or citizens of a State

 and citizens or subjects of a foreign state. This action also arises under and is by virtue of the

 admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333. Further, this action is being filed

 in Federal Court in Miami Dade County, Florida, as required by the venue selection clause in the

 Passenger Contract Ticket issued by the Defendants.

        7.      VENUE AND PERSONAL JURISDICTION. The Defendants, at all times

 material hereto, itself or through an agent or representative, in the County and in the District in

 which this Complaint is filed:

          (a) Operated, conducted, engaged in or carried on a business venture in this state and/or

          county; and/or


                                                   2
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 33




          (b) Had an office or agency in this state and/or county; and/or

          (c) Engaged in substantial activity within this state; and/or

          (d) Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181

          or 48.193.

        8.      All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

                   OTHER ALLEGATIONS COMMON TO ALL COUNTS
        9.      DATE OF THE INCIDENT. The incident occurred on November 17, 2018.

        10.     LOCATION OF THE INCIDENT. The incident occurred onboard the vessel

 the NCL Pride of the America, a ship in navigable water, while the Plaintiff was a passenger

 onboard. Accordingly, Plaintiff’s claims are governed by general maritime law. Specifically, the

 Plaintiff’s incident occurred in or in close proximity to the Aloha Deck also known as Deck 11 while

 the ship was in navigable waters.

        11.     STATUS OF THE PLAINTIFF AT THE TIME OF THE INCIDENT. At all

 times material hereto, the Plaintiff was a passenger on the subject cruise ship described herein and

 accordingly was an invitee while on the vessel.

        12.     DESCRIPTION OF THE INCIDENT: NCL owns and/or operates more than

 seventeen (17) cruise ships. NCL owes a duty of reasonable care under the circumstances. The

 circumstances giving rise to this cause of action are as follows. NCL acquired the unfinished vessel

 and had her towed to Germany for completion as Pride of America for their newly launched NCL

 America division. Under NCL, NCL Pride of America was lengthened from 850 feet (260 m). to

 920 feet (280 m). NCL had the NCL Pride of America custom built to specifications and designs

                                                   3
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 33




 which were made by or under the supervision and participation of NCL. The NCL Pride of America

 was designed by or at the direction of NCL’s shoreside New Build and other shoreside

 departments. NCL employs architects, designers, and engineers.

        13.      The NCL Pride of America has capacity for 2,186 passengers. The exterior and

 interior of the ship was built in Germany at a shipyard under the constant supervision of NCL’s

 onsite construction managers, designers, architects, and engineers. Under the contract with the

 shipyard, NCL not only had full access to the ship to inspect and the ability to inspect the designs

 used for construction, but also has the ability to reject and change any design or construction at the

 shipyard and for a period of time thereafter. NCL hold the ultimate control under their contract

 with the yard, if an item or design is rejected or at issue and not resolved, NCL can withhold

 payment. That includes the materials used on the Aloha Deck aboard the NCL Pride of America

 which caused this fall and these injuries.

        14.     The NCL Pride of America was delivered to NCL as finished on June 7, 2005. NCL

 has operated and maintained the ship continuously since that time. NCL also owns and operates

 17 other cruise ships. NCL has operated and maintained all of its ships, continuously since the time

 when each of those ships were first built and put into service. And NCL also custom built to

 specifications and designs which were made by or under the supervision and participation of all

 NCL’s ships. The design and construction of these ships was under the supervision and with the

 participation of NCL’s personnel who were stationed onsite in the shipyard during construction.

 In March 23, 2013, Pride of America entered a fourteen-day dry dock in Honolulu, Hawaii to add

 32 passenger cabins and to refurbish some public facilities. In February 2016 Pride of America

 entered a twenty-four-day dry dock period. During the 2016 dry dock, many of Pride of America’s

 public spaces, along with several of the ships’ restaurants as well as bars and lounges, were


                                                   4
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 33




 refreshed from top to bottom to receive a modern updated look with new contemporary décor and

 furniture as well as new lighting and flooring. NCL had complete control over all of the

 refurbishments including the design, construction and materials used.

        15.       NCL is in the hospitality business. Areas like Deck 11 on NCL Pride of America,

 feature amenities like food stations, pools, Jacuzzi’s, and lounge areas, which means that the

 walkways are subject to significant passenger traffic as well as contaminants, like water,

 condensation, food, drinks, and other slick substances. NCL features walkways inside and outside

 of double entry doors as a means of ingress and egress like the ones on Deck 11 on many, if not

 all its vessels—areas where passengers transit in large numbers from one defined area of the ship

 to the next. If not monitored and maintained on a regular basis, these areas can accumulate slick

 conditions, which make the floor slippery. This is an ongoing, continuous problem of which NCL

 is well-aware.

        16.       On November 17, 2018 KATHRYN BAKER was on Deck 11 of NCL Pride of

 America on her way to breakfast. Ms. Baker stepped through a set of double doors to travel from

 the inside area of NCL Pride of America to the outside area of NCL Pride of America. As Ms.

 Baker stepped on the deck on the outside area of Deck 11 aboard NCL Pride of America, she

 slipped and fell on a large puddle of water which the Defendants had allowed to accumulate for an

 extended period of time.

        17.       While Ms. Baker was still on the floor after having slipped and fallen on the puddle

 of water that the Defendants allowed to accumulate, Ms. Baker noticed a crew member nearby.

 However, that crew member did not come over to Ms. Baker after the slip and fall. Instead, Ms.

 Baker called to the crew member to radio for help. The crew member used her device to radio for

 help. Following Ms. Baker’s slip and fall, a crew member placed a caution cone in the area where



                                                   5
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 6 of 33




 Ms. Baker slipped and fell. When the Defendants’ medical personnel arrived, one of the medical

 staff members inquired whether the caution cone had been there, and Ms. Baker informed them

 that a crew member had only placed the caution cone their following her slip and fall.

        18.     Following the slip and fall, Ms. Baker reported this incident to the Defendants. Ms.

 Baker received medical attention in the ship’s infirmary for her injuries. Ms. Baker informed the

 Defendants’ medical staff that her right shoulder was hurting numerous times before the

 Defendants’ medical staff performed tests to diagnose the injury.

        19.     NCL knew or should have known of the dangerously slippery condition of the

 walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

 2018 for several reasons, including but not necessarily limited to the following. First, the large size

 of the puddle demonstrates that the puddle that been there for an extended period of time. Second,

 NCL cleans this floor regularly and knows from that cleaning/mopping that the floor becomes

 frequently, if not repetitively wet or contaminated by slick conditions. Third, NCL knows that the

 walkways on the inside and outside of the double entry doors on Deck 11 are a popular means of

 ingress and egress between Deck 11’s amenities and other areas of the ship. NCL knows or should

 know that relevant industry standards, regulations, and codes dictate that its flooring should be

 kept safe for foreseeable conditions like the accumulation of water, food, spills, and liquids. NCL

 knows from experience that these conditions regularity accumulate on its floors on Deck 11 and

 are thus foreseeable conditions. Fourth, NCL selects and/or approves of its flooring and therefore,

 knows or should know that it must select reasonably safe flooring under wet and dry conditions.

 Fifth, NCL knows from prior slip and fall incidents on Deck 11 and on floors similar to the flooring

 on which KATHRYN BAKER fell that the flooring becomes dangerously slick when wet and

 causes people to fall.



                                                   6
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 7 of 33




        20.     The Defendants had actual knowledge of the dangerous condition; and/or had

 constructive knowledge of the dangerous condition.

        21.     The Defendants had constructive knowledge of the dangerous condition by, inter alia,

 (a) the length of time the dangerous condition existed; (b) the nature of the dangerous condition,

 including that the condition that existed in the walkway outside of the double entry doors on Deck 11

 flooring which was unreasonably slippery when wet in violation of industry standards, regulations,

 and codes, and was apparent to any NCL’s crew passing by, but not readily apparent to KATHRYN

 BAKER; and/or (c) the fact that the dangerous condition, a similar dangerous condition, or the cause

 of the dangerous condition was repetitive, continuous, ongoing, recurring, or occurring with some

 regularity. Thus the dangerous condition was reasonably foreseeable and in the exercise of reasonable

 care the Defendants should have known about it.

        22.     When KATHRYN BAKER slipped and fell, she injured her right ankle and tore a

 ligament in her right shoulder. The ankle injury and torn shoulder ligament cause Ms. Baker pain,

 swelling, and difficulty moving on a daily basis. These symptoms are permanent and are expected

 to continue in the future.

                                           COUNT I
                                NEGLIGENT FAILURE TO MAINTAIN

        23.     The Plaintiff, KATHRYN BAKER, hereby adopts and re-alleges each and every

 allegation in paragraphs 1 through 22, above.

        24.     This is an action for negligence of NCL failing to maintain the walkway outside of

 the double entry doors on Deck 11 of NCL Pride of America.

        25.     DUTIES OWED BY THE DEFENDANTS. NCL owes a “duty to exercise

 reasonable care for the safety of its passengers,” including KATHRYN BAKER. See Hall v. Royal

 Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendants also owe a

                                                   7
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 8 of 33




 “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

 Inc., 1991 WL 329584 (S.D. Fla. 1991).

        26.     NCL owes a duty as a common carrier to its passengers to maintain the walkway

 outside of the double entry doors on Deck 11 of NCL Pride of America.. NCL owes a duty of

 reasonable care under the circumstances. The circumstances are that NCL owns and/or manages

 more than seventeen (17) cruise ships, including the NCL Pride of America. Areas like Deck 11

 on NCL Pride of America, feature amenities like food stations, pools, Jacuzzi’s, and lounge areas,

 which means that the walkways are subject to significant passenger traffic as well as contaminants,

 like water, condensation, food, drinks, and other slick substances. NCL features walkways inside

 and outside of double entry doors as a means of ingress and egress like the ones on Deck 11 on

 many, if not all its vessels—areas where passengers transit in large numbers from one defined area

 of the ship to the next. If not monitored and maintained on a regular basis, these areas can

 accumulate slick conditions, which make the floor slippery. For these reasons, NCL’s duty of care

 includes maintaining walking surfaces present in and around Decks 11, including the walkway

 where KATHRYN BAKER slipped and fell on November 17, 2018.

        27.     NCL, at all relevant times, was also under a legal duty to comply with mandatory

 international vessel safety regulations that are promulgated by the International Maritime

 Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

 Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

 routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

 clear of obstacles.”) NCL’s ingress and egress walkways are escape routes that NCL knew or

 should have known it must maintain in a safe, clear, clean and secure condition.




                                                 8
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 9 of 33




        28.     The Defendants had actual knowledge of the dangerous condition; and/or had

 constructive knowledge of the dangerous condition.

        29.     NCL knew or should have known of the dangerously slippery condition of the

 walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

 2018 for several reasons, including but not necessarily limited to the following. First, the large size

 of the puddle demonstrates that the puddle that been there for an extended period of time. Second,

 NCL cleans this floor regularly and knows from that cleaning/mopping that the floor becomes

 frequently, if not repetitively wet or contaminated by slick conditions. Third, NCL knows that the

 walkways on the inside and outside of the double entry doors on Deck 11 are a popular means of

 ingress and egress between Deck 11’s amenities and other areas of the ship.

        30.     Upon information or belief, NCL knows from prior slip and fall incidents on Deck

 11 and on floors similar to the flooring on which KATHRYN BAKER fell that the flooring

 becomes dangerously slick when wet and causes people to fall. NCL documents slip and falls in

 various ways which may include prior shipboard safety meetings; work orders; prior repairs; logs

 or databases of prior similar incidents of slip and falls; prior complaints made to guest services

 throughout its fleet; safety testing and/or inspections testing.

        31.     Upon information and belief NCL, at all relevant times, knew or should have known

 of industry safety standards applicable to maintaining safe walkways. Prominent safety organizations

 such as the International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board,

 and the American Society for Testing and Materials (ASTM) International has led to the formulation

 and promulgation of stair and walkway safety standards and guidelines which apply to the marine

 environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger




                                                    9
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 10 of 33




  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         32.     The Defendants had constructive knowledge of the dangerous condition by, inter alia,

  (a) the length of time the dangerous condition existed; (b) the nature of the dangerous condition,

  including that the condition existed in the walkway outside of the double entry doors on Deck 11

  flooring which was unreasonably slippery when wet in violation of industry standards, regulations,

  and codes, and was apparent to any NCL’s crew passing by, but not readily apparent to KATHRYN

  BAKER; and/or (c) the fact that the dangerous condition, a similar dangerous condition, or the cause

  of the dangerous condition was repetitive, continuous, ongoing, recurring, or occurring with some

  regularity. Thus the dangerous condition was reasonably foreseeable and in the exercise of reasonable

  care the Defendants should have known about it.

         33.     In the alternative, notice to the Defendants is not required because the Defendants (a)

  engaged in and was guilty of negligent maintenance; and/or (b) through its own acts and/or omissions

  the Defendants caused the dangerous condition to come about or exacerbated the dangerous condition

  through negligently mopping the floor. Therefore, no notice to the Defendants is required.

         34.     NCL BREACHES OF DUTY. NCL breached its duty to maintain and properly

  clean the walkway outside of the double entry doors on Deck 11 of NCL Pride of America on

  November 17, 2018. NCL breached its duties to KATHRYN BAKER by its actions and conduct.

  NCL through its crew members failed to reasonably maintain or properly clean the walkway

  outside of the double entry doors on Deck 11 of NCL Pride of America on November 17, 2018.

  NCL also failed to comply with comply with applicable industry standards, statutes, and/or

  regulations which invokes the Pennsylvania Rule and shifts the burden of proof to the Defendants




                                                    10
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 11 of 33




  in the proof of negligence or proof of the absence of negligence. NCL’s violation of applicable and

  mandatory safety regulations and standards constitutes negligence per se.

          35.     PROXIMATE CAUSE: NCL’s failure to maintain and properly clean the

  walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

  2018, proximately caused KATHRYN BAKER’s injuries. Had NCL properly maintained and

  cleaned the walkway outside of the double entry doors on Deck 11, KATHRYN BAKER would

  have never slipped and fell on the of the walkway outside of the double entry doors on Deck 11 of

  NCL Pride of America on November 17, 2018.

          36.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to KATHRYN BAKER in the past and in the future. Those injuries and damages include

  but are not limited to economic damages including medical, psychological, and other related

  expenses in the past and in the future; and household and other related expenses in the past and in

  the future. Those injuries and damages also include but are not limited to non-economic damages

  including pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

  inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

  continuing. KATHRYN BAKER has suffered these losses in the past and will continue to suffer

  them in the future.

          WHEREFORE, the Plaintiff, KATHRYN BAKER, demands Judgment against NCL for

  damages recoverable under the general maritime law and state law including but not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; non-economic damages in the past and in the future including pain, suffering, disability,

  physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for

  the enjoyment of life; all court costs, all interest due under the applicable law including interest from



                                                     11
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 12 of 33




  the date of the subject incident under General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                      COUNT II
                NEGLIGENT FAILURE TO PROVIDE A REASONABLY SAFE SHIP

          37.     The Plaintiff hereby adopts and re-alleges each and every allegation in Paragraphs 1-

  22, above.

          38.     This is an action for negligence due to NCL’s negligent failure to provide a reasonably

  safe ship.

          39.     DUTIES OWED BY NCL: NCL owes a “duty to exercise reasonable care for the

  safety of its passengers” including the Plaintiff herein. See Hall v. Royal Caribbean Cruises,

  Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132 (Fla. 3d

  DCA Opinion filed July 21, 2004). The Defendants also owe a “duty to exercise reasonable care

  under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472, 1991

  WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for its failure to provide a safe

  ship.

          40.     NCL owes a duty as a common carrier to its passengers to maintain the walkway

  outside of the double entry doors on Deck 11 of NCL Pride of America.. NCL owes a duty of

  reasonable care under the circumstances. The circumstances are that NCL owns and/or manages

  more than seventeen (17) cruise ships, including the NCL Pride of America. Areas like Deck 11

  on NCL Pride of America, feature amenities like food stations, pools, Jacuzzi’s, and lounge areas,

  which means that the walkways are subject to significant passenger traffic as well as contaminants,

  like water, condensation, food, drinks, and other slick substances. NCL features walkways inside

  and outside of double entry doors as a means of ingress and egress like the ones on Deck 11 on

  many, if not all its vessels—areas where passengers transit in large numbers from one defined area

                                                    12
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 13 of 33




  of the ship to the next. If not monitored and maintained on a regular basis, these areas can

  accumulate slick conditions, which make the floor slippery. For these reasons, NCL’s duty of care

  includes providing a reasonably safe ship.

         41.     NCL, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) NCL’s ingress and egress walkways are escape routes that NCL knew or

  should have known it must maintain in a safe, clear, clean and secure condition.

         42.     The Defendants had actual knowledge of the dangerous condition; and/or had

  constructive knowledge of the dangerous condition.

         43.     NCL should have become aware that NCL was not providing a reasonably safe ship

  to passengers as there were slipping hazards not readily apparent to passengers.

         44.     NCL knew or should have known of the dangerously slippery condition of the

  walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

  2018 for several reasons, including but not necessarily limited to the following. First, the large size

  of the puddle demonstrates that the puddle that been there for an extended period of time. Second,

  NCL cleans this floor regularly and knows from that cleaning/mopping that the floor becomes

  frequently, if not repetitively wet or contaminated by slick conditions. Third, NCL knows that the

  walkways on the inside and outside of the double entry doors on Deck 11 are a popular means of

  ingress and egress between Deck 11’s amenities and other areas of the ship.




                                                    13
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 14 of 33




         45.     Upon information and belief NCL, at all relevant times, knew or should have known

  of industry safety standards applicable to maintaining safe walkways. Prominent safety organizations

  such as the International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board,

  and the American Society for Testing and Materials (ASTM) International has led to the formulation

  and promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         46.     Upon information or belief, NCL knows from prior slip and fall incidents on Deck

  11 and on floors similar to the flooring on which KATHRYN BAKER fell that the flooring

  becomes dangerously slick when wet and causes people to fall. NCL documents slip and falls in

  various ways which may include prior shipboard safety meetings; work orders; prior repairs; logs

  or databases of prior similar incidents of slip and falls; prior complaints made to guest services

  throughout its fleet; safety testing and/or inspections testing.

         47.     NCL BREACHED ITS DUTY. NCL breached its duty of care by failing to provide

  a reasonably safe ship. NCL’s violation of applicable and mandatory safety regulations and

  standards constitutes negligence per se.

         48.     PROXIMATE CAUSE: NCL’s negligent failure to provide a reasonably safe ship

  proximately caused the Plaintiff’s injuries. Had NCL properly provided a reasonably safe ship,

  the Plaintiff would never have slipped and fallen on the ship.

         49.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to KATHRYN BAKER in the past and in the future. Those injuries and damages include

  but are not limited to economic damages including medical, psychological, and other related



                                                    14
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 15 of 33




  expenses in the past and in the future; and household and other related expenses in the past and in

  the future. Those injuries and damages also include but are not limited to non-economic damages

  including pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

  inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

  continuing. KATHRYN BAKER has suffered these losses in the past and will continue to suffer

  them in the future.

                  WHEREFORE, the Plaintiff demands Judgment against NCL for damages

  recoverable under the general maritime law and state law including but not limited to economic

  damages including medical, psychological, and other related expenses in the past and in the future;

  lost income in the past and lost income and earning capacity in the future; non-economic damages in

  the past and in the future including pain, suffering, disability, physical impairment, scarring,

  disfigurement, mental anguish, inconvenience, and loss of capacity for the enjoyment of life; all court

  costs, all interest due under the applicable law including interest from the date of the subject incident

  under General Maritime Law, and any and all other damages which the Court deems just or

  appropriate

                                             COUNT III
                                     NEGLIGENT FAILURE TO WARN

          50.     The Plaintiff, KATHRYN BAKER, hereby adopts and re-alleges each and every

  allegation in paragraphs 1 through 22, above.

          51.     This is an action for negligence of NCL failing to warn passengers, including

  KATHRYN BAKER, of its hazards, risks or dangers.

          52.     DUTIES OWED BY THE DEFENDANTS. NCL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including the Plaintiff herein. See Hall v. Royal

  Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendants also owe a

                                                     15
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 16 of 33




  “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

  Inc., 1991 WL 329584 (S.D. Fla. 1991). Additionally, the Defendants’ “duty is to warn of dangers

  known to the carrier in places where the passenger is invited to or may reasonably be expected to

  visit.” See Vierling v. Celebrity Cruises, Inc., 339 F.3d 1309 (11th Cir. 2003) (“Courts sitting in

  admiralty have long recognized an obligation on the part of a carrier to furnish its passengers with a

  reasonably safe means of boarding and leaving the vessel, that this obligation is non-delegable, and

  that even the slightest negligence renders a carrier liable.”); Carlisle v. Ulysses Line Limited, 475

  So.2d 248 (Fla. 3d DCA 1985).

         53.     NCL owes a duty as a common carrier to its passengers to warn of dangers known

  to NCL where NCL invite or reasonably expect passengers to go. NCL owes a duty of reasonable

  care under the circumstances. The circumstances are that NCL owns and/or manages more than

  seventeen (17) cruise ships, including the NCL Pride of America. Areas like Deck 11 on NCL

  Pride of America, feature amenities like food stations, pools, Jacuzzi’s, and lounge areas, which

  means that the walkways are subject to significant passenger traffic as well as contaminants, like

  water, condensation, food, drinks, and other slick substances. NCL features walkways inside and

  outside of double entry doors as a means of ingress and egress like the ones on Deck 11 on many,

  if not all its vessels—areas where passengers transit in large numbers from one defined area of the

  ship to the next. If not monitored and maintained on a regular basis, these areas can accumulate

  slick conditions, which make the floor slippery. For these reasons, NCL’s duty of care includes

  warning of dangerous walking surfaces present in and around Decks 11, including the walkway

  where KATHRYN BAKER slipped and fell on November 17, 2018.

         54.     NCL, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime



                                                   16
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 17 of 33




  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) NCL’s ingress and egress walkways are escape routes that NCL knew or

  should have known it must maintain in a safe, clear, clean and secure condition.

         55.     The Defendants had actual knowledge of the dangerous condition; and/or had

  constructive knowledge of the dangerous condition.

         56.     NCL knew or should have known of the dangerously slippery condition of the

  walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

  2018 for several reasons, including but not necessarily limited to the following. First, the large size

  of the puddle demonstrates that the puddle that been there for an extended period of time. Second,

  NCL cleans this floor regularly and knows from that cleaning/mopping that the floor becomes

  frequently, if not repetitively wet or contaminated by slick conditions. Third, NCL knows that the

  walkways on the inside and outside of the double entry doors on Deck 11 are a popular means of

  ingress and egress between Deck 11’s amenities and other areas of the ship.

         57.     Upon information or belief, NCL knows from prior slip and fall incidents on Deck

  11 and on floors similar to the flooring on which KATHRYN BAKER fell that the flooring

  becomes dangerously slick when wet and causes people to fall. NCL documents slip and falls in

  various ways which may include prior shipboard safety meetings; work orders; prior repairs; logs

  or databases of prior similar incidents of slip and falls; prior complaints made to guest services

  throughout its fleet; safety testing and/or inspections testing.

         58.     Upon information and belief NCL, at all relevant times, knew or should have known

  of industry safety standards applicable to maintaining safe walkways. Prominent safety organizations



                                                    17
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 18 of 33




  such as the International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board,

  and the American Society for Testing and Materials (ASTM) International has led to the formulation

  and promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         59.     NCL is aware that it owes a duty as a common carrier to its passengers to warn of

  dangers known to NCL where NCL invite or reasonably expect passengers to go. NCL distributes

  crew member training materials; safety warning messages including those made through verbal

  announcement, newsletters and safety videos. NCL train its crew members to warn passengers of

  hazardous or slippery conditions verbally, with warning signs, and/or marking the area or blocking

  off the area to prevent passengers from walking on the hazardous and/or slippery condition.

         60.     NCL BREACHES OF DUTY. NCL breached its duty to warn KATHRYN

  BAKER of dangerously slippery condition of the of the walkway outside of the double entry doors

  on Deck 11 of NCL Pride of America on November 17, 2018. NCL breached its duties to the

  Plaintiff by its actions and conduct. NCL through its crew members failed to reasonably and

  regularly place signs, stickers, lights, and other visual or written notices on or near the of the

  walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

  2018. NCL’ crew members failed to reasonably and regularly make audible announcements that

  the outdoor stairways were dangerously slippery when wet. NCL also failed to comply with

  comply with applicable industry standards, statutes, and/or regulations which invokes the

  Pennsylvania Rule and shifts the burden of proof to the Defendants in the proof of negligence or




                                                  18
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 19 of 33




  proof of the absence of negligence. NCL’s violation of applicable and mandatory safety regulations

  and standards constitutes negligence per se.

         61.     PROXIMATE CAUSE: NCL’s failure to properly warn KATHRYN BAKER of

  the dangerously slippery condition of the of the walkway outside of the double entry doors on

  Deck 11 of NCL Pride of America on November 17, 2018, proximately caused the Plaintiff’s

  injuries. Had NCL properly warned KATHRYN BAKER of the slippery condition of the deck,

  KATHRYN BAKER would have been aware of the dangerously slippery condition of the of the

  walkway outside of the double entry doors on Deck 11 of NCL Pride of America on November 17,

  2018. KATHRYN BAKER therefore would have never slipped and fell on the of the walkway

  outside of the double entry doors on Deck 11 of NCL Pride of America on November 17, 2018.

         62.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to KATHRYN BAKER in the past and in the future. Those injuries and damages include

  but are not limited to economic damages including medical, psychological, and other related

  expenses in the past and in the future; and household and other related expenses in the past and in

  the future. Those injuries and damages also include but are not limited to non-economic damages

  including pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

  inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

  continuing. KATHRYN BAKER has suffered these losses in the past and will continue to suffer

  them in the future.

         WHEREFORE, the Plaintiff, KATHRYN BAKER, demands Judgment against NCL for

  damages recoverable under the general maritime law and state law including but not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; non-economic damages in the past and in the future including pain, suffering, disability,



                                                   19
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 20 of 33




  physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for

  the enjoyment of life; all court costs, all interest due under the applicable law including interest from

  the date of the subject incident under General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                        COUNT IV
                             NEGLIGENT TRAINING OF PERSONNEL

          63.     The Plaintiff, KATHRYN BAKER, hereby adopts and re-alleges each and every

  allegation in Paragraphs 1-22, above.

          64.     This is an action for negligence of NCL negligent training of shipboard

  crewmembers.

          65.     DUTIES OWED BY THE DEFENDANTS. NCL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including KATHRYN BAKER. See Hall v. Royal

  Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendants also owe a

  “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

  Inc., 1991 WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to train its

  shipboard crew members.

          66.     NCL owes a duty as a common carrier to its passengers to train its crew members

  warn of dangers known to NCL where NCL invite or reasonably expect passengers to go. NCL

  owes a duty of reasonable care under the circumstances. The circumstances are that NCL owns

  and/or manages more than seventeen (17) cruise ships, including the NCL Pride of America. Areas

  like Deck 11 on NCL Pride of America, feature amenities like food stations, pools, Jacuzzi’s, and

  lounge areas, which means that the walkways are subject to significant passenger traffic as well as

  contaminants, like water, condensation, food, drinks, and other slick substances. NCL features

  walkways inside and outside of double entry doors as a means of ingress and egress like the ones

                                                     20
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 21 of 33




  on Deck 11 on many, if not all its vessels—areas where passengers transit in large numbers from

  one defined area of the ship to the next. If not monitored and maintained on a regular basis, these

  areas can accumulate slick conditions, which make the floor slippery. This is an ongoing,

  continuous problem of which NCL is well-aware. For these reasons, NCL’s duty of care includes

  training its crew members to warn passengers of dangerous walking surfaces present in and around

  Decks 11, including the walkway outside of the double entry doors on Deck 11 of NCL Pride of

  America where KATHRYN BAKER slipped and fell on November 17, 2018.

         67.     NCL, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) NCL’s ingress and egress walkways are escape routes that NCL knew or

  should have known it must maintain in a safe, clear, clean and secure condition.

         68.     NCL train its shipboard crewmembers to warn passengers of the dangerous slippery

  conditions including the walkway outside of the double entry doors on Deck 11 of NCL Pride of

  America, that may cause passengers to slip and fall. NCL knew or should have known of the

  importance of training its crewmembers to warn passengers of the dangerous slippery conditions of

  surfaces on board NCL Pride of America including the walkway outside of the double entry doors

  on Deck 11, that may cause passengers to slip and fall. NCL train its crewmembers that passenger

  may not know that surfaces on board NCL Pride of America including the walkway outside of the

  double entry doors on Deck 11, may be dangerously slippery and could cause them to slip and fall.

  NCL knew or should have known the importance of training its crewmembers that passenger may not



                                                  21
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 22 of 33




  know of the dangerous slippery conditions of surfaces on board NCL Pride of America including the

  walkway outside of the double entry doors on Deck 11. NCL train its crewmembers to warn

  passengers of tripping hazards verbally, with warning signs, and/or marking the area or blocking

  off the area to prevent passengers from slipping and falling. NCL knew or should have known of

  the importance of training its crew members to warn passengers of tripping hazards verbally, with

  warning signs, and/or marking the area or blocking off the area to prevent passengers from slipping

  and falling. NCL also distributes crew member training materials; safety warning messages

  including those made through verbal announcement, newsletters and safety videos.                NCL

  documents dangerous hazards and prior slip and falls in various ways which may include prior

  shipboard safety meetings; work orders; prior repairs; logs or databases of prior similar incidents

  of slip and falls; prior complaints made to guest services throughout its fleet; safety testing and/or

  inspections testing. However, despite knowing how and the reason why NCL should train its

  crewmembers, NCL failed to do so.

         69.     Upon information and belief NCL, at all relevant times, knew or should have known

  of industry safety standards applicable to maintaining safe walkways. Prominent safety organizations

  such as the International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board,

  and the American Society for Testing and Materials (ASTM) International has led to the formulation

  and promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         70.     NCL’s duty to properly train its crewmembers is part of NCL’s duty of reasonable

  care under the circumstances. This duty requires NCL to properly train its crew members to properly



                                                   22
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 23 of 33




  to warn passengers of dangerous slippery conditions of surfaces on board NCL Pride of America

  including the walkway outside of the double entry doors on Deck 11, that may cause passengers

  to slip and fall.

          71.      NCL BREACHED ITS DUTY: NCL breached its duty of care owed to

  KATHRYN BAKER and was negligent by failing to reasonably train its crewmembers to warn

  passengers of dangerous slippery conditions of surfaces on board NCL Pride of America including

  the walkway outside of the double entry doors on Deck 11, that may cause passengers to slip and

  fall. NCL’s violation of applicable and mandatory safety regulations and standards constitutes

  negligence per se.

          72.      At the time KATHRYN BAKER, slipped and fell on the walkway outside of the

  double entry doors on Deck 11, the crewmember that was responsible for warning, cleaning and

  maintaining that deck failed to so. Because that crew member was not properly trained, that crew

  member failed to properly and adequately warn passengers, like KATHRYN BAKER, of the

  dangerous slippery conditions of surfaces on board NCL Pride of America including the walkway

  outside of the double entry doors on Deck 11, that may cause passengers to slip and fall. Further,

  because that crew member was not properly trained that crew member failed to clean and maintain

  the walkway outside of the double entry doors on Deck 11.

          73.      PROXIMATE CAUSE: NCL’s failure to properly train NCL crew members

  proximately caused KATHRYN BAKER’s injuries. Had NCL properly trained NCL’s crew

  members to warn passengers of dangerous slippery conditions of surfaces on board NCL Pride of

  America including the walkway outside of the double entry doors on Deck 11, that may cause

  passengers to slip and fall, the crewmember would have warned KATHRYN BAKER of the

  dangerously slippery condition of the walkway outside of the double entry doors on Deck 11 and



                                                 23
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 24 of 33




  KATHRYN BAKER would have been aware of the dangerous condition. KATHRYN BAKER

  therefore would never have slipped and fallen on the walkway outside of the double entry doors on

  Deck 11.

          74.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to KATHRYN BAKER in the past and in the future. Those injuries and damages include

  but are not limited to economic damages including medical, psychological, and other related

  expenses in the past and in the future; and household and other related expenses in the past and in

  the future. Those injuries and damages also include but are not limited to non-economic damages

  including pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

  inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

  continuing. KATHRYN BAKER has suffered these losses in the past and will continue to suffer

  them in the future.

          WHEREFORE, Plaintiff, KATHRYN BAKER, demands Judgment against NCL for

  damages recoverable under the general maritime law and state law including but not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; non-economic damages in the past and in the future including pain, suffering, disability,

  physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for

  the enjoyment of life; all court costs, all interest due under the applicable law including interest from

  the date of the subject incident under General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                       COUNT V
                          NEGLIGENT SUPERVISION OF PERSONNEL

          75.     The Plaintiff, KATHRYN BAKER, hereby adopts and re-alleges each and every

  allegation in Paragraphs 1-22, above.

                                                     24
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 25 of 33




         76.     This is an action for negligence of NCL negligent supervision of shipboard

  crewmembers.

         77.     DUTIES OWED BY THE DEFENDANTS. NCL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including KATHRYN BAKER. See Hall v. Royal

  Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendants also owe a

  “duty to exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines,

  Inc., 1991 WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to supervise

  its shipboard crew members.

         78.     NCL owes a duty as a common carrier to its passengers to supervise its crew

  members to ensure NCL’s crew members are properly warning passengers of dangers known to

  NCL where NCL invite or reasonably expect passengers to go. NCL owes a duty of reasonable

  care under the circumstances. The circumstances are that NCL owns and/or manages more than

  seventeen (17) cruise ships, including the NCL Pride of America. Areas like Deck 11 on NCL

  Pride of America, feature amenities like food stations, pools, Jacuzzi’s, and lounge areas, which

  means that the walkways are subject to significant passenger traffic as well as contaminants, like

  water, condensation, food, drinks, and other slick substances. NCL features walkways inside and

  outside of double entry doors as a means of ingress and egress like the ones on Deck 11 on many,

  if not all its vessels—areas where passengers transit in large numbers from one defined area of the

  ship to the next. If not monitored and maintained on a regular basis, these areas can accumulate

  slick conditions, which make the floor slippery. This is an ongoing, continuous problem of which

  NCL is well-aware. For these reasons, NCL’s duty of care includes supervising its crew members

  to ensure that passengers are properly warned of dangerous walking surfaces present in and around




                                                   25
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 26 of 33




  Decks 11, including the walkway where KATHRYN BAKER slipped and fell on November 17,

  2018.

          79.    NCL, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) NCL’s ingress and egress walkways are escape routes that NCL knew or

  should have known it must maintain in a safe, clear, clean and secure condition.

          80.    NCL should have become aware that the crew member(s) was failing to properly warn

  passengers of the dangerously slippery conditions on surfaces on board the NCL Pride of America

  including the walkway outside of the double entry doors on Deck 11.

          81.    NCL should have become aware that NCL’s crew member(s) were failing to

  properly warn passengers of the dangerously slippery conditions of surfaces on board the NCL Pride

  of America including the walkway outside of the double entry doors on Deck 11 for several reasons,

  including but not necessarily limited to the following. First, NCL should have become aware of

  their crew member(s) failures given that the dangerous condition existed for an extend period of

  time without a crew member tending to the dangerous condition or appropriately waning

  passengers of the dangerous condition. Second, NCL should have become aware of their crew

  member(s) failures because of prior slip and fall incidents on Deck 11 and on floors similar to the

  flooring on which KATHRYN BAKER slipped and fell.

          82.    Upon information and belief NCL, at all relevant times, knew or should have known

  of industry safety standards applicable to maintaining safe walkways. Prominent safety organizations



                                                  26
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 27 of 33




  such as the International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board,

  and the American Society for Testing and Materials (ASTM) International has led to the formulation

  and promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         83.     NCL’s duty to properly supervise its crewmembers is part of NCL’s duty of

  reasonable care under the circumstances. This duty requires NCL to properly supervise its crew

  members to ensure that the crew members are properly warning passengers of dangerous slippery

  conditions of surfaces on board NCL Pride of America including the walkway outside of the double

  entry doors on Deck 11, that may cause passengers to slip and fall.

         84.     NCL BREACHED ITS DUTY: NCL breached its duty of care owed to

  KATHRYN BAKER and was negligent by failing to reasonably supervise its crew members to

  ensure that the crew members are warning passengers of dangerous slippery conditions of surfaces

  on board NCL Pride of America including the walkway outside of the double entry doors on Deck

  11, that may cause passengers to slip and fall. NCL’s violation of applicable and mandatory safety

  regulations and standards constitutes negligence per se.

         85.     PROXIMATE CAUSE: NCL’s failure to properly supervise NCL crew members

  proximately caused KATHRYN BAKER’s injuries. Had NCL properly supervised NCL’s crew

  members to warn passengers of dangerous slippery conditions of surfaces on board NCL Pride of

  America including the walkway outside of the double entry doors on Deck 11, that may cause

  passengers to slip and fall, the crewmember would have warned KATHRYN BAKER of the

  dangerously slippery condition of the deck and KATHRYN BAKER would have been aware of the



                                                  27
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 28 of 33




  dangerous condition. KATHRYN BAKER therefore would never have slipped and fallen on the

  walkway outside of the double entry doors on Deck 11.

          86.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to KATHRYN BAKER in the past and in the future. Those injuries and damages include

  but are not limited to economic damages including medical, psychological, and other related

  expenses in the past and in the future; and household and other related expenses in the past and in

  the future. Those injuries and damages also include but are not limited to non-economic damages

  including pain, suffering, disability, physical impairment, scarring, disfigurement, mental anguish,

  inconvenience, and loss of capacity for the enjoyment of life. The losses are either permanent or

  continuing. KATHRYN BAKER has suffered these losses in the past and will continue to suffer

  them in the future.

          WHEREFORE, Plaintiff, KATHRYN BAKER, demands Judgment against NCL for

  damages recoverable under the general maritime law and state law including but not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; non-economic damages in the past and in the future including pain, suffering, disability,

  physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for

  the enjoyment of life; all court costs, all interest due under the applicable law including interest from

  the date of the subject incident under General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                               COUNT VI
       NEGLIGENT DESIGN, CONSTRUCTION AND SELECTION OF MATERIALS

          87.     The Plaintiff, KATHRYN BAKER, hereby adopts and re-alleges each and every

  allegation in Paragraphs 1-22, above.




                                                     28
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 29 of 33




         88.     This is an action for negligence due to NCL’s negligent design, construction and

  selection of materials.

         89.     DUTIES OWED BY NCL: NCL owes a “duty to exercise reasonable care for the

  safety of its passengers” including KATHRYN BAKER. See Hall v. Royal Caribbean Cruises,

  Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132 (Fla. 3d

  DCA Opinion filed July 21, 2004). The Defendants also owe a “duty to exercise reasonable care

  under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472, 1991

  WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for negligent design, construction

  and selection of materials on the NCL Pride of America.

         90.     NCL owes a duty of reasonable care under the circumstances. The circumstances

  are as follows: The exterior and interior of NCL Pride of America was built in Germany at a

  shipyard under the constant supervision of NCL’s onsite construction managers, designers,

  architects, and engineers. Under the contract with the shipyard, NCL not only had full access to

  the ship to inspect and the ability to inspect the designs used for construction, but also has the

  ability to reject and change any design or construction at the shipyard and for a period of time

  thereafter. NCL hold the ultimate control under their contract with the yard, if an item or design is

  rejected or at issue and not resolved, NCL can withhold payment. Under the contract with the

  shipyard, NCL not only had full access to the ship to inspect and the ability to inspect the designs

  used for construction, but also has the ability to reject and change any design or construction at the

  shipyard and for a period of time thereafter. NCL hold the ultimate control under their contract

  with the yard, if an item or design is rejected or at issue and not resolved, NCL can withhold

  payment That includes the materials used on the walkway outside of the double entry doors on




                                                   29
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 30 of 33




  Deck 11 aboard the NCL Pride of America which caused KATHRYN BAKER’s fall and her

  injuries.

          91.    The NCL Pride of America was delivered to NCL as finished on June 5, 2005. NCL

  has operated and maintained the ship continuously since that time. NCL also owns and operates

  17 other cruise ships. NCL has operated and maintained all of its ships, continuously since the time

  when each of those ships were first built and put into service. And NCL also custom built to

  specifications and designs which were made by or under the supervision and participation of all

  NCL’s ships. The design and construction of these ships was under the supervision and with the

  participation of NCL’s personnel who were stationed onsite in the shipyard during construction.

          92.    Upon information or belief, NCL maintain shoreside departments that are

  responsible for the design, selection and construction of NCL’ ships. Upon information or belief,

  NCL also maintain shoreside departments that are responsible for changes and modification to the

  design, construction and selection of materials when NCL refit or modify its ships. These shoreside

  departments consist of naval architects, engineers, designers and other employees who are

  employed by NCL. As such, NCL maintained the ultimate control over the design and construction

  of the NCL Pride of America. Upon information and belief, NCL’s contract with the shipyard

  allowed NCL to make progressive payments as work was completed. NCL payment scheme

  allowed NCL the power and right to demand changes and modifications to the design, selection of

  materials and construction of the ship at any time.

          93.    NCL chose to create, design, and construct all of the surfaces on board the NCL

  Pride of America including the walkway outside of the double entry doors on Deck 11.

          94.    NCL should have known that the walkway it chose to create, design, and construct

  outside of the double entry doors on Deck 11 was reasonably dangerous.



                                                  30
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 31 of 33




         95.       NCL, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) NCL’s ingress and egress walkways are escape routes that NCL knew or

  should have known it must maintain in a safe, clear, clean and secure condition.

         96.       Upon information and belief NCL, at all relevant times, knew or should have known

  of industry safety standards applicable to maintaining safe walkways, staircases and floor materials.

  Prominent safety organizations such as the International Maritime Organization (IMO), the U.S.

  Coast Guard, the U.S. Access Board, and the American Society for Testing and Materials (ASTM)

  International has led to the formulation and promulgation of star and walkway safety standards and

  guidelines which apply to the marine environment. See, e.g., IMO, MSC Circular 735 (24 June 1996);

  U.S. Access Board, Draft Passenger Vessel Accessibility Guidelines (2000-present) and ADA

  Accessibility Guidelines; 46 CFR §§72.05-20(n), 116.438(h); ASTM F-1166-07; Life Safety Code;

  and Safety of Life at Sea SOLAS) Treaty.

         97.       NCL’s duty to design, construct and select materials for all areas and features of its

  vessels, including the walkway outside of the double entry doors on Deck 11 of NCL Pride of

  America, is part of NCL’s duty of reasonable care under the circumstances. NCL had a duty to

  design and construct walkways aboard the NCL Pride of America in a reasonably safe manner and

  in accordance with industry standards. NCL’s duty is part of its duty of reasonable care under the

  circumstances.




                                                    31
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 32 of 33




         98.     NCL BREACHED ITS DUTY: NCL breached its duty of care owed to

  KATHRYN BAKER and was negligent by failing to design, construct, select, approve and/or

  reject the walkway outside of the double entry doors on Deck 11 of NCL Pride of America. NCL

  failed to design, construct, select, approve and/or reject materials that complied with industry

  standards. The design and/or materials NCL selected and used to construct the walkway outside

  of the double entry doors on Deck 11 of NCL Pride of America was unreasonably dangerous.

         99.     Because NCL had the ultimate control over the design, construction and selection

  of materials for its ships, NCL could refuse to approve the design, construction and selection of

  materials used for the walkway outside of the double entry doors on Deck 11 of NCL Pride of

  America. NCL knew or should have known about the dangerousness of the walkway outside of the

  double entry doors on Deck 11 of NCL Pride of America.

         100.    NCL knew or should have known of the dangerousness of the walkway outside of

  the double entry doors on Deck 11 of NCL Pride of America since their installation in 2005 and/or

  any changes or modifications in 2013 or 2016. NCL’s violation of applicable and mandatory safety

  regulations and standards constitutes negligence per se.

         101.    PROXIMATE CAUSE: NCL’s negligent design, construct and select materials

  proximately caused KATHRYN BAKER’s injuries. Had NCL properly designed, constructed and

  selected the materials of the walkway outside of the double entry doors on Deck 11 of NCL Pride

  of America, KATHRYN BAKER would never have walked onto the dangerous walkway.

  KATHRYN BAKER therefore would never have slipped and fell.

         102.    DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to KATHRYN BAKER in the past and in the future. Those injuries and damages include

  but are not limited to economic damages including medical, psychological, and other related



                                                  32
Case 1:19-cv-24442-JLK Document 1 Entered on FLSD Docket 10/28/2019 Page 33 of 33
